Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Prior rejections of claims 14-20 under 35 USC 112 are withdrawn in view of applicant’s amendments.
 

Claim Rejections - 35 USC § 101
3.	Prior rejections of claims 1-7 are withdrawn in view of applicant’s amendment.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

	With respect to independent claim 1, the prior art of record single or in combination does not teach or fairly suggest the step of:
“generate a statistical query task directed acyclic graph …
assign a plurality of distributed queries, respectively associated with distributions of the data set and generated by dividing the statistical query task directed acyclic graph, to a plurality of processing nodes that are hardware-based; 
the plurality of processing nodes, one or more of which, at least partially in parallel for each distribution respectively, are configured to: 
generate by each of the plurality of processing nodes, data structures that respectively store … third data associated with a random sampling of the values; 
construct, by each of the plurality of processing nodes, a histogram respectively based on the first data, the second data, and the third data of distributions processed by said each of the plurality of processing nodes; 
merge, by a first processing node of the plurality of processing nodes, the first data generated by the plurality of processing nodes, and the second data generated by the plurality of processing nodes; and 
merge, by a second processing node of the plurality of processing nodes, the third data generated by the plurality of processing nodes; and 
a third processing node of the plurality of processing nodes configured to construct a global histogram of the data set based on the merged first data, the merged second data, and the merged third data.” , in combination with the other claimed limitations. 
	Dependent claims 2-7 are allowed for being dependent to an already allowed claim.

	 With respect to independent claim 8, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“a statistical query task directed acyclic graph…
dividing a statistical query task directed acyclic graph…
performing, at least partially in parallel, by one or more of the plurality of processing nodes on each distribution: 
generating by each of the plurality of processing nodes, data structures that respectively store … third data associated with a random sampling of the values; 
constructing, by each of the plurality of processing nodes, a histogram respectively based on the first data, the second data, and the third data of distributions processed by each of the plurality of processing nodes; 
transmitting, by each of the plurality of processing nodes to each other processing node, a count value indicative of a number of rows in respective distributions processed by each of the plurality of processing nodes; 
merging, by a first processing node of the plurality of processing nodes, data structures having the first data generated by the plurality of processing nodes, and data structures having the second data generated by the plurality of processing nodes; and 
merging, by a second processing node of the plurality of processing nodes, data structures having the third data generated by the plurality of processing nodes; and 
constructing, by a third processing node of the plurality of processing nodes, a global histogram of the data set based on the merged first data, the merged second data, and the merged third data.”
, in combination with the other claimed limitations. 
Dependent claims 9-13 are allowed for being dependent to an already allowed claim.

With respect to independent claim 14, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…generating a third data structure, based on the information, that stores third data associated with a random sampling of the values in the data set; 
constructing the histogram based on the first data, second data, and the third data; and” , in combination with the other claimed limitations. 
Dependent claims 16-20 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The closest references found were the following: 
U.S. 9189520 discloses generating cardinality estimates for at least one query execution plan to execute a query using a histogram, see claim 13.  That the histogram comprises 1) number of distinct values and 2) cumulated frequency of the number of distinct values stored, see claim 14.  US 9189520 uses the generated cardinality estimation that adhering to a q-error and threshold value constraint to determine an optimal query plan for executing the query.
	U.S. 5870752 disclosing maintaining an approximate histogram of a relation in a database in the presence of updates to the relation.  Histogram including a number of subsets, each representing at least one possible value of an attribute of the relation.    When an update occurs to the relation, counts (frequency of occurrence of the corresponding value) for subsets meeting a certain threshold are adjusted in the histogram.  Being able to adjust the histogram saves from having to constantly recompute a histogram after a database is modified.  
	U.S. 6865567 discloses creating a histogram for use in minimizing response time and resource consumption when optimizing a query in a database.  Col. 33 lines 10-27 and col. 34 lines 3-16 provide for embodiments of how a histogram is generated in US 6865567.  
	U.S. 20080059125 discloses providing a population data 400, taking a sampling population 410, creating a histogram of the sampled population 420, and then crating a population estimate histogram data 430 based on scaling 420.  The population estimate histogram 430 is then provided to the optimizer as seen in fig. 2. US20080059125 appears particularly close to claim 14.  However, while 20080059125 discloses generation of a population estimate histogram 430 based on 420 information having n bin occurrences and d distinct values, there is no clear third data structure generated for the histogram based on the information 420 associated with a random sampling of the values in the data set.  There is also no third data stored in information 420 to be based on.   There appears to be only a first data and a second data based on the information 420 that is used to generate a first data structure n and second data structure d in histogram 430.    
	9189520, 5870752, 6865567, 20080059125 all are directed towards histogram use in order to optimize query execution plans.  However, they are not found to provide for the above noted limitations in claims 1, 8, and 14 above. 

Contact Information
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167